Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zan (US 2018/0335490 A1).	With reference to claim 1, Zan teaches A local-coil apparatus for a magnetic resonance tomography (MRT) unit, the local-coil apparatus comprising: 	at least one receive coil configured to receive an MRT signal (Fig. 1, 11); and 	a receive amplifier apparatus comprising at least one output amplifier unit (Fig. 1, 14, Fig. 3), 	wherein the receive amplifier apparatus is configured to amplify the MRT signal in order to drive an analog-to-digital converter (ADC) (Fig. 1, 15), 	wherein the at least one output amplifier unit is configured to amplify the MRT signal below a signal-level threshold value by a high gain (Fig. 5, 502; Fig. 6, 5022), 	wherein the at least one output amplifier unit is configured to amplify the MRT signal above the signal-level threshold value by a low gain (Fig. 5, 502; Fig. 6, 5022), and 	wherein the receive amplifier apparatus is configured to change a bias current of the at least one output amplifier unit according to a defined MRT signal level (Fig. 5, 503).
With reference to claim 2, Zan further teaches the receive amplifier apparatus is configured to operate the at least one output amplifier unit below a first switchover signal- level threshold value of the MRT signal in a low-current mode, wherein the receive amplifier apparatus is configured to operate the at least one output amplifier unit above the first switchover signal-level threshold value in a high- current mode, and wherein the first switchover signal-level threshold value is smaller than the signal- level threshold value (¶0060).	With reference to claim 3, Zan further teaches the local-coil apparatus comprises the ADC, wherein the signal-level threshold value is defined by a maximum input level value of the ADC at the high gain, wherein the first switchover signal-level threshold value is defined by a value of the MRT signal level that is smaller than the signal-level threshold value by a gain value, and wherein the gain value is an amplification ratio between the high gain and the low gain (¶0060).	With reference to claim 4, Zan fur teaches the receive amplifier apparatus further comprises an input amplifier unit, wherein the at least one output amplifier unit is connected after the input amplifier unit, wherein the receive amplifier apparatus is configured to operate the input amplifier unit below a second switchover signal-level threshold value in an input amplifier low- current mode, and wherein the receive amplifier apparatus is configured to operate the input amplifier unit above the second switchover signal-level threshold value in an input amplifier high- current mode (Fig. 3, ¶0060).	With reference to claim 5, Zan further teaches the second switchover signal-level threshold value is the signal-level threshold value (¶0060).	With reference to claim 6, Zan further teaches the receive amplifier apparatus further comprises an input amplifier unit, wherein the at least one output amplifier unit is connected after the input amplifier unit, wherein the receive amplifier apparatus is configured to operate the input amplifier unit below a second switchover signal-level threshold value in an input amplifier low- current mode, and wherein the receive amplifier apparatus is configured to operate the input amplifier unit above the second switchover signal-level threshold value in an input amplifier high- current mode (Fig. 3, ¶0060).	With reference to claim 7, Zan further teaches the second switchover signal-level threshold value is the signal-level threshold value (¶0060).	With reference to claim 14, Zan teaches A system comprising: 	a magnetic resonance tomography (MRT) unit (Fig. 8); and 	a local-coil apparatus comprising: 	at least one receive coil configured to receive an MRT signal (Fig. 1, 11); and 	a receive amplifier apparatus comprising at least one output amplifier unit (Fig. 1, 14, Fig. 3), 	wherein the receive amplifier apparatus is configured to amplify the MRT signal in order to drive an analog-to-digital converter (ADC) (Fig. 1, 15), 	wherein the at least one output amplifier unit is configured to amplify the MRT signal below a signal-level threshold value by a high gain (¶0060), 	wherein the at least one output amplifier unit is configured to amplify the MRT signal above the signal-level threshold value by a low gain (¶0060), and 	wherein the receive amplifier apparatus is configured to change a bias current of the at least one output amplifier unit according to a defined MRT signal level wherein the MRT unit and/or the local-coil apparatus have a memory unit configured to provide to a digital signal processing unit of the MRT unit at least one correction parameter for correcting a magnitude and phase of the MRT signal resulting from the change to the gain and/or the change to the bias current (Fig. 5, 502; Fig. 6, 5022).
With reference to claim 15, Zan teaches a method for operating a local-coil apparatus, the method comprising: 	receiving a magnetic resonance tomography (MRT) signal by at least one receive coil of the local-coil apparatus (¶0040); 	amplifying the MRT signal by a receive amplifier apparatus of the local-coil apparatus in order to drive an analog-to-digital converter (ADC), wherein at least one output amplifier unit of the receive amplifier apparatus amplifies the MRT signal below a signal-level threshold value by a high gain and amplifies the MRT signal above the signal- level threshold value by a low gain (Fig. 5, 502; Fig. 6, 5022); and 	controlling, by a control signal, the at least one output amplifier unit of the receive amplifier apparatus in order to change a gain, and wherein a bias current of the at least one output amplifier unit is changed by the control signal or one or more additional control signals, and wherein respective control signals are generated according to a defined MRT signal level (Fig 5, 503).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zan as applied to claim 1 above, and further in view of Ishii et al. (US 2014/0218034 A1), hereinafter referred to as Ishii.	Zan teaches all that is required as explained above, however is silent with regards to a wireless power supply.	Ishii teaches a wireless power supply (¶0136, ¶0143, Fig. 6).	It would have been obvious to one of ordinary skill in the art to use the teaching of Ishii to use a wireless power supply with the local-coil apparatus of Zan so as to improve portability of the local-coil apparatus.	With reference to claim 9, Ishii further teaches the wireless power supply is a rechargeable battery, an induction coil, or a combination thereof (¶0143, Fig. 6).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zan as combined above as applied to claim 8 above, and further in view of Luedeke et al. (US 2008/0204027 A1), hereinafter referred to as Luedeke.	With reference to claim 10, Zan as combined above teaches  changing the gain and/or changing the bias current (¶0020).	However, Zan is silent with regards to a communication apparatus configured to receive wirelessly one or more control signals for changing the gain and/or for changing the bias current.	Luedeke teaches a communication apparatus configured to receive wirelessly one or more control signals for changing the gain and/or for changing the bias current (¶0045-0046).
It would have been obvious to use the communication apparatus as taught in Luedeke with the local-coil apparatus of Zan as combined above so as to limit the on-coil power requirements.
With reference to claim 11, Luedeke further teaches the communication apparatus comprises an optical sensor configured to receive the respective control signals as an optical signal (¶0053, Fig. 7, 452).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zan as applied to claim 1 above, and further in view of Luedeke.	With reference to claim 12, Zan teaches  changing the gain and/or changing the bias current (¶0020).	However, Zan is silent with regards to a communication apparatus configured to receive wirelessly one or more control signals for changing the gain and/or for changing the bias current.	Luedeke teaches a communication apparatus configured to receive wirelessly one or more control signals for changing the gain and/or for changing the bias current (¶0045-0046).
It would have been obvious to use the communication apparatus as taught in Luedeke with the local-coil apparatus of Zan so as to limit the on-coil power requirements.
With reference to claim 13, Luedeke further teaches the communication apparatus comprises an optical sensor configured to receive the respective control signals as an optical signal (¶0053, Fig. 7, 452).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852